                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERNEST MORRIS                                 :
          Movant,
                                                        CIVIL ACTION
         v.                                   :         NO. 15-1352

COMMONWEALTH OF
PENNSYLVANIA                                  :
         Respondent.


                                         ORDER


      AND NOW this 29th day of October 2018, upon consideration of Movant’s Rule 60

Motion (ECF No. 47), it is hereby ORDERED said Motion is DENIED in accordance with this

Court’s accompanying Memorandum/Opinion.




                                                      BY THE COURT:



                                                      /s/ C. Darnell Jones, II J.
